Citation Nr: 1614530	
Decision Date: 04/11/16    Archive Date: 04/26/16

DOCKET NO.  14-01 831	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1972 to September 1975.  The appellant is the Veteran's widow.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2010 rating decision of the St. Paul, Minnesota, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In June 2015, the Board requested an advisory expert medical opinion from a Veteran's Health Administration (VHA) pulmonologist to assist in the adjudication of this matter.  38 C.F.R. § 20.901 (2015).  The pulmonologist's opinion was received in October 2015.  The appellant was furnished a copy of this evidence and afforded 60 days to submit additional evidence or argument.  38 C.F.R. § 20.903.  A brief was submitted by the representative in February 2016.


FINDINGS OF FACT

1.  The Veteran died from acute respiratory failure as caused by bilateral pneumonia and interstitial lung disease.

2.  The Veteran's cause of death is not related to his active military service.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1310, 5107 (West 2014); 28 C.F.R. § 3.102, 3.312 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).

A standard June 2010 letter satisfied the duty to notify provisions.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The Veteran's service treatment and personnel records have been obtained.  Post-service VA and private treatment records have also been obtained.

In October 2015, an advisory expert medical opinion was obtained from a pulmonologist at the VHA.  See 38 U.S.C.A. § 5103A(a); Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008).  This opinion is sufficient evidence for deciding the claim.  The report is based upon adequate consideration of the Veteran's medical history and examinations, discusses the Veteran's cause of death in sufficient detail so that the Board's evaluation is a fully informed one, and contains a reasoned explanation.  Thus, VA's duty to assist has been met.

II.  Legal Framework

VA death benefits are payable to the surviving spouse of a veteran if the veteran died from a service-connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.5, 3.312.  In order to establish service connection for the cause of a veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  38 C.F.R. § 3.312.

In order to constitute the principal cause of death, the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death.  In order to be a contributory cause of death, it must be shown that the service-connected disability contributed substantially or materially to cause death; that it combined to cause death; or that it aided or lent assistance to the production of death.  It is not sufficient to show that the service-connected disability casually shared in producing death, but rather it must be shown that there was a causal connection between it and the veteran's death.  38 C.F.R. § 3.312(b), (c).  If the evidence shows that the veteran died of a disorder that was ultimately related to his military service; the requirements do not require a service-connected disability to be the primary cause of death, only to be "etiologically related" or "causally connected."  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  "To establish a right to compensation for a present disability, a veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

III.  Analysis

The appellant maintains that the Veteran's cause of death was related to his active military service.  For the reasons that follow, the Board finds that service connection for the cause of the Veteran's death is not warranted.

The Veteran's death certificate shows that he died on March [redacted], 2010.  The death certificate lists acute respiratory failure as the immediate cause of death.  It also lists bilateral pneumonia and interstitial lung disease as the underlying causes of the acute respiratory failure, and that congestive heart failure was another significant condition that contributed to his death (but it was not an underlying cause that led to acute respiratory failure).

The appellant has alleged that the Veteran's military occupational specialty (MOS) of petroleum storage specialist exposed him to fumes from chemical fuels and that it was this exposure that caused his respiratory problems that resulted in his death.  See July 2011 Statement in Support of Claim.  The appellant has also stated that the Veteran began having respiratory problems shortly after discharge from service but he did not seek medical attention until his problems worsened years later.  See June 2010 Statement in Support of Claim.

With regards to the Veteran's MOS and the possibility of resultant exposure to chemical fumes, the Board finds that this contention is supported by the Veteran's military personnel records.  See VA Form DD 214.  It is not in dispute.  As for the appellant's statement that the Veteran's respiratory problems began shortly after service, the Board finds that this allegation is unsupported by the remaining evidence of record.  Even if it were so supported, there would be no competent etiological evidence linking those undiagnosed respiratory problems that occurred after service with the ones that caused the Veteran's death.  Thus, while the Board finds that the appellant is credible in reporting that the Veteran experienced respiratory problems after discharge from service, she is not competent to provide an etiological connection between those symptoms and the Veteran's death, to include inferring a continuity of symptomatology over several decades, because such a determination is medically complex in this specific case.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

To assist in clarifying the etiology of the diseases that caused the Veteran's death, in June 2015 the Board requested an advisory medical opinion from a pulmonologist at the VHA.  The opinion was received in October 2015.  

The pulmonologist wrote that the Veteran died from acute respiratory failure that was caused by bilateral pneumonia and interstitial lung disease, and noted that interstitial lung disease portends a worse prognosis for those who develop pneumonia.  The pulmonologist opined that it was less likely than not that the Veteran's in-service exposure to chemical fumes led to the development of these diseases that caused the Veteran's death.  The pulmonologist reviewed the Veteran's medical records and noted that his treating physicians had diagnosed his interstitial lung disease as "rheumatoid lung disease/interstitial disease," implying that his pulmonary fibrosis was related to his rheumatoid arthritis.  Consistent with medical literature, the Veteran possessed the main risk factors associated with developing interstitial lung disease in this manner, namely being of male gender, older age, and smoking cigarettes.  It was further noted that medical literature shows no relation between rheumatoid arthritis and jet fuel exposure.  The pulmonologist did acknowledge rudimentary medical evidence of a connection between interstitial lung disease and aviation fuel exposure, having been shown in animals with extended exposure to the fuels and also a single human case after extended exposure (21 years) as well; however, the Veteran was not exposed for a comparable length of time.  Accordingly, the pulmonologist concluded that the Veteran's rheumatoid arthritis likely caused his pulmonary fibrosis, and the rheumatoid arthritis was not associated with in-service exposures.

The Board finds the expert medical opinion persuasive as to the possible nexus between the Veteran's death and service.  The report contains a comprehensive and sufficient explanation based on the facts of the Veteran's specific case, relevant medical literature and the expert's informed opinion.

As the VHA pulmonologist's expert medical opinion weighs against the appellant's claim, and because there is no competent etiological evidence in favor of the appeal in this medically complex case, the appeal must be denied.  Where possible, the Board has resolved reasonable doubt in favor of the Veteran; however, the evidence is still not in equipoise specifically on the nexus element of the claim.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  There is no more reasonable doubt to be resolved.  The evidence does not show that the Veteran's cause of death is related to his active military service.  Accordingly, service connection for the cause of the Veteran's death is denied.


ORDER

Service connection for the cause of the Veteran's death is denied.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


